—Proceedings to review the action of the respondent in refusing to exempt certain real property from taxation for the years 1942 and 1943. Appeal from an order and decree (one paper) dated August 29, 1944, which denied the motion of appellants to confirm the report of the Official Referee dated February 9, 1944, and dismissed the proceedings. Order and decree affirmed, without costs. Mo opinion. Close, P. J., Hagarty, Adel and Aldrich, JJ., concur; Carswell, J., concurs as to proceeding Mo. 1, but dissents as to proceeding Mo. 2, and as to that proceeding votes to reverse the order and decree and to grant the motion to confirm the report and findings of the Official Referee. [183 Misc. 218.] [See post, p. 851.]